Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 1 of 18            FILED
                                                                  2019 Apr-19 AM 10:43
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




        Exhibit A
                                                         DOCUMENT 1
                                                                                                            ELECTRONICALLY FILED
                   Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 23/14/2019
                                                                             of 18 1:36 PM
                                                                                                               39-CV-2019-900052.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                 JACKSON COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             39-CV-2019-900052.00
                                                                                                    BART BUCHANAN, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             03/14/2019

                                                GENERAL INFORMATION
                         IN THE CIRCUIT COURT OF JACKSON COUNTY, ALABAMA
              VICKIE MCGAUGH ET AL v. NORTHSTAR MORTGAGE GROUP LLC D/B/A MR. COOPER

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        HAR352                                  3/14/2019 1:36:01 PM                          /s/ GEORGE ALEXANDER HARTLIN
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                        DOCUMENT 2
                                                                            ELECTRONICALLY FILED
       Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 33/14/2019
                                                                 of 18 1:36 PM
                                                                             39-CV-2019-900052.00
                                                                             CIRCUIT COURT OF
                                                                         JACKSON COUNTY, ALABAMA
                                                                           BART BUCHANAN, CLERK
            IN THE CIRCUIT COURT OF JACKSON COUNTY, ALABAMA

Edward McGaugh and Vickie McGaugh,

       Plaintiffs,

              vs.                                                  Case No.: ____________

NORTHSTAR MORTGAGE GROUP, LLC
, d/b/a MR. COOPER,
FICTITIOUS DEFENDANTS “A”, “B”,
and “C” whether singular or plural, those                     JURY TRIAL DEMANDED
other persons, firms and/or corporations
whose conduct caused and/or contributed
to cause the injuries sustained by
PLAINTIFFS, all of whose
true and correct names are unknown to
Plaintiffs at this time but will be
Substituted by Amendment when
ascertained,


       Defendants.




                                       COMPLAINT

       1.     Edward McGaugh (“EDDIE”) is a resident of the State of Alabama and is over

the age of 19 years. At the time of the incidents, which form the basis of this lawsuit, Eddie

McGaugh was a resident of the State of Alabama, Jackson County.

       2.     Vickie McGaugh (“VICKIE”) is a resident of the State of Alabama and is over the

age of 19 years. At the time of the incidents, which form the basis of this lawsuit, Vickie

McGaugh was a resident of the State of Alabama, Jackson County.

       3.     Defendant NORTHSTAR MORTGAGE GROUP, LLC d/b/a MR. COOPER

(“Cooper”) is a corporation doing business under the laws and requirements of the State of

Alabama.



                                         Page 1 of 9
                                             DOCUMENT 2
         Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 4 of 18



        4.         Fictitious Defendants “A” through “C” are those persons, corporations, or other

legal entities described more fully in the caption and incorporated herein, whose wrongful

conduct, caused or contributed to cause the injuries of the Plaintiffs, whose true and correct

names are unknown to the Plaintiff at this time but will be substituted by amendment when

ascertained. Specifically, these would be Defendants who work for or within the offices of the

other Defendants and/or entities, and other private citizens who may be liable in their roles for

mishandling calculations, misusing notices, improper supervision, fraudulently concealing

information, misleading the Plaintiffs, or other conduct that would support the claims of the

Plaintiffs here.

        5.         On or before September 10, 1999, the Plaintiffs purchased a home secured by a

mortgage. They have paid all payments due.

        6.         As of October 16, 2014,, the Defendants held the mortgage.

        7.         Around October 12, 2012, the Plaintiff Vickie McGaugh declared bankruptcy but

still paid her payments to the Defendants for her mortgage.

        8.         Around September 1, 2015, the trustee of the bankruptcy court mistakenly began

making payments to the Defendants, thereby duplicating the monthly payments that were already

being made by Plaintiff Vickie. This continued for approximately 12 months.

        9.         Around July 2, 2018, the trustee of the bankruptcy court sent a letter to the

Defendants telling them that they had been paid double for 12 months and that they needed to

send back to the trustee $10,647.25 immediately.

        10.        Around July 11, 2018, the Defendants sent a letter to the trustee saying they

returned $10,647.25 to the trustee on or about July 5, 2018.




                                              Page 2 of 9
                                           DOCUMENT 2
         Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 5 of 18



        11.    However, around July 6, 2018, the Defendants sent a letter to the Plaintiffs saying

the Plaintiffs still owed the Defendants $9,806.76, which was less than the the amount the

Defendants had just paid back to the Trustee. However, this was fraudulent, because the

Plaintiffs had also been making their monthly payments, so there was nothing overdue other than

what the Defendants had been receiving in duplicate. There was no way the Defendants did not

know this, as the Defendants were the ones receiving both payments. The Defendants continued

to pursue the Plaintiffs for the amount they paid back to the Trustee of the bankruptcy court, and

initiated a foreclosure proceeding on December 27, 2018.

        12.    The Defendants hired McCalla, Raymer, Leibert, Pierce, LLC, a law firm in

Birmingham, Alabama to handle the foreclosure sale. A notice was listed in the local newspaper

of the sale.

        13.    On January 11, 2019, Plaintiffs’ attorney sent a letter to the Birmingham lawyer

explaining that all payments had always been made, that the Defendants had been double paid,

and that this was fraud on the part of the Defendants against the Plaintiffs.

        14.    On January 22, 2019, Defendant’s attorney informed Plaintiff’s attorney that they

had advised their client to stop the sale after seeing proof of all payments had been made, and the

foreclosure sale was called off.

        15.    Nevertheless, on February 26, 2019, continued their harassment and fraudulent

scheme and sent a letter to Plaintiff’s counsel maintaining that the Plaintiffs owed the claimed

amounts. The Defendants continue their scheme to defraud and to harass the Plaintiffs to pay this

fraudulent amount to this day.




                                            Page 3 of 9
                                                DOCUMENT 2
        Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 6 of 18



                                         COUNT I
                                   WRONGFUL FORECLOSURE


       ““[a] mortgagor has a wrongful foreclosure action whenever a mortgagee uses the power of sale given
       under a mortgage for a purpose other than to secure the debt owed by the mortgagor.” Reeves Cedarhurst
       Dev. Corp. v. First Amer. Fed. Sav. and Loan Ass’n, 607 So. 2d 180, 182 (Ala. 1992), citing Johnson v.
       Shirley, 539 So. 2d 165, 168 (Ala. 1989). “If in any case [foreclosure] is attempted to pervert the power [of
       sale] from its legitimate purpose and to use it for the purpose of oppressing the debtor or of enabling the
       creditor to acquire the property himself, a court of equity will enjoin a sale or will set it aside if made.”
       Jackson v. Wells Fargo Bank, N.A., 90 So. 3d 168, 171 (Ala. 2012) (emphasis added) (quoting Paint Rock
       Props v. Shewmake, 393 So. 2d 982, 983-84 (Ala. 1981). Accordingly, a plaintiff does not need to show
       that a foreclosure sale transpired; rather, the plaintiff must show only that the defendant instituted
       foreclosure proceedings for a wrongful purpose or through wrongful means.” Watkins v. Regions
       Mortgage., Inc. et al, 5:12-cv-03902-AKK.

       16.      Defendants, MR. COOPER, A, B, and C, initiated foreclosure proceedings for a

wrongful purpose; that wrongful purpose was an attempt to obtain funds that they were not

entitled to, to coerce the Plaintiffs into paying more money than they owed, to harass and

intimidate the Plaintiffs, to inflict emotional distress on the Plaintiffs, to diminish their

reputation, to embarrass the Plaintiffs, and to otherwise defraud the Plaintiffs.

         WHEREFORE, THE ABOVE PREMISES CONSIDERED, Plaintiffs demand

 judgment against Defendants, both named and fictitiously described, for compensatory and

 punitive damages in an amount determined by the jury to be sufficient to compensate them for

 all injuries and damages, and costs and interest.


                                                 COUNT II
                                                  FRAUD

       17.      Plaintiffs adopt and incorporate by reference all the foregoing language of this

Complaint and further aver as follows:

       18.      Defendants misrepresented to the Plaintiffs that they had missed payments and

that they owed the Defendants $14,643.60 in past due payments, plus $ 5684.12 for fees, legal

expenses and interest for total amount of $20,327.72 “reinstatement amount due”.




                                                  Page 4 of 9
                                             DOCUMENT 2
        Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 7 of 18



        19.        These facts were material in that they deprived Plaintiffs of their money and

provided undue benefits to the Defendants.

        20.        The deception of the Defendants caused the Plaintiffs to suffer damages.

        21.        As a result of these misrepresentations, the Plaintiffs suffered mental anguish,

emotional trauma, actual costs, actual losses, attorney fees, appraisal and expert fees, and other

damages currently unknown but as may be discovered and amended hereto.

         WHEREFORE, THE ABOVE PREMISES CONSIDERED, Plaintiffs demand

 judgment against Defendants, both named and fictitiously described, for compensatory and

 punitive damages in an amount determined by the jury to be sufficient to compensate them for

 all injuries and damages, and costs and interest.


                                              COUNT III
                                              OUTRAGE

        22.        Plaintiffs adopt and incorporate by reference all the foregoing language of this

Complaint and further aver as follows:

        23.        Defendants’ conduct in misrepresenting facts to the Plaintiffs which resulted in

the damages described above, was either intentional, reckless, or both. It was extreme and

outrageous to harass the Plaintiffs and attempt to obtain double payments. This was the cause of

the Plaintiffs’ emotional trauma and distress, and thus it is the type of distress that is so severe

that no reasonable person should have to endure it. Therefore, the Defendants are liable for the

tort of outrage.

        24.        As a result of this intentional and/or reckless conduct by the Defendants, the

Plaintiffs suffered mental anguish, emotional trauma, actual costs, actual losses, attorney fees,

and other damages currently unknown but as may be discovered and amended hereto.




                                              Page 5 of 9
                                          DOCUMENT 2
        Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 8 of 18



        WHEREFORE, THE ABOVE PREMISES CONSIDERED, Plaintiffs demand

 judgment against Defendants, both named and fictitiously described, for compensatory

 damages in an amount determined by the jury to be sufficient to compensate them for all

 injuries and damages, and costs and interest.


                                          COUNT IV
                                         NEGLIGENCE

       25.     Plaintiffs adopt and incorporate by reference all the foregoing language of this

Complaint and further aver as follows:

       26.     Defendants had a duty to the Plaintiffs to fairly and properly act in good faith and

with notice of all rights granted by the State of Alabama with regard to the Plaintiff’s mortgage

obligations.

       27.     Defendants breached their duties to the Plaintiffs by improperly fraudulently

attempting to obtain more money from the Plaintiffs than was owed, failing to use proper

methods and procedure, harassing the Plaintiffs, inflicting emotional stress on the Plaintiffs,

failing to inform the Plaintiffs, failing to comply with requests for communications, and other

ways that shall be ascertained through discovery.

       28.     These breaches were the proximate cause as to why the Plaintiffs were injured in

the ways named in paragraph 27.

       29.     As a result of these breached duties by the Defendants, the Plaintiffs suffered

mental anguish, emotional trauma, actual costs, actual losses, attorney fees, and other damages

currently unknown but as may be discovered and amended hereto.

        WHEREFORE, THE ABOVE PREMISES CONSIDERED, Plaintiffs demand

 judgment against Defendants, both named and fictitiously described, for compensatory and




                                           Page 6 of 9
                                           DOCUMENT 2
          Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 9 of 18



 punitive damages in an amount determined by the jury to be sufficient to compensate them for

 all injuries and damages, and costs and interest.


                                  COUNT V
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS


          30.   Plaintiffs adopt and incorporate by reference all the foregoing language of this

Complaint and further aver as follows:

          31.   Defendants knew that the results of their actions would be injurious to the

Plaintiffs, in that it would result in great stress, trauma, embarrassment, and hardship.

          32.   As a result of the conduct of the Defendants as described throughout this

complaint, the Plaintiffs suffered mental anguish, emotional trauma, actual costs, actual losses,

attorney fees, and other damages currently unknown but as may be discovered and amended

hereto.

           WHEREFORE, THE ABOVE PREMISES CONSIDERED, Plaintiffs demand

 judgment against Defendants, both named and fictitiously described, for compensatory and

 punitive damages in an amount determined by the jury to be sufficient to compensate them for

 all injuries and damages, and costs and interest.


                                            COUNT VI
                                            SLANDER

          33.   Plaintiffs adopt and incorporate by reference all the foregoing language of this

Complaint and further aver as follows:

          34.   The Defendants published false information about the Plaintiffs’ owing them money

in the newspaper.




                                            Page 7 of 9
                                           DOCUMENT 2
       Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 10 of 18



       35.     As a direct result of these false statements, the Plaintiffs’ reputation was diminished

in the community and they suffered a great embarrassment amongst their friends, family, and

community.

        WHEREFORE, THE ABOVE PREMISES CONSIDERED, Plaintiffs demand

 judgment against Defendants, both named and fictitiously described, for compensatory and

 punitive damages in an amount determined by the jury to be sufficient to compensate them for

 all injuries and damages, and costs and interest.


                                           COUNT VII
                                             LIBEL

       36.     Plaintiffs adopt and incorporate by reference all the foregoing language of this

Complaint and further aver as follows:

       37.     The Defendants published false information about the Plaintiff owing them money

in the newspaper.

       38.     As a direct result of these false statements, the Plaintiffs’ reputation was diminished

in the community and they suffered a great embarrassment amongst their friends, family, and

community.

        WHEREFORE, THE ABOVE PREMISES CONSIDERED, Plaintiffs demand

 judgment against Defendants, both named and fictitiously described, for compensatory and

 punitive damages in an amount determined by the jury to be sufficient to compensate them for

 all injuries and damages, and costs and interest.


                                          COUNT VIII

                                   (FICTITIOUS PARTIES)

        39.    All foregoing Counts and causes of action stated herein or contained in any



                                            Page 8 of 9
                                          DOCUMENT 2
       Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 11 of 18




subsequent amendment are hereby adopted and alleged against any fictitious party described in

the caption and style of this or any Amended Complaint.


        WHEREFORE, THE ABOVE PREMISES CONSIDERED, Plaintiffs demand

 judgment against Defendants, both named and fictitiously described, for compensatory

 damages in an amount determined by the jury to be sufficient to compensate them for all

 injuries and damages, and costs and interest, punitive damages, and all other damages

 permissible by law and deemed just and fair by this court and a jury of the Plaintiff’s peers.


                                               Respectfully submitted,

                                               /s/ George Hartline
                                               George Hartline (HAR352)
                                               Attorney for Plaintiffs
                                               Hartline Law Office
                                               P. O. Box 577
                                               Scottsboro, AL 35768
                                               Phone: 256-999-0202
                                               Facsimile: 800-878-3184
                                               ghartline@hartlinelaw.com


               PLAINTIFFS HEREBY DEMAND A TRIAL BY STRUCK JURY


                                                       /s/ George Hartline
                                                       George Hartline (HAR352)
                                                       Attorney for Plaintiffs


PLEASE SERVE DEFENDANT BY CERTIFIED MAIL:

Northstar Mortgage Group, L.L.C. d/b/a Mr. Cooper
Registered Agent:  C T CORPORATION SYSTEM
2 NORTH JACKSON ST., SUITE 605
MONTGOMERY, AL 36104




                                            Page 9 of 9
           Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 12 of 18


                                      AlaFile E-Notice




                                                                        39-CV-2019-900052.00


To: GEORGE ALEXANDER HARTLINE III
    ghartline@hotmail.com




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF JACKSON COUNTY, ALABAMA

      VICKIE MCGAUGH ET AL V. NORTHSTAR MORTGAGE GROUP LLC D/B/A MR. COOPER
                                 39-CV-2019-900052.00

                     The following complaint was FILED on 3/14/2019 1:36:52 PM




    Notice Date:    3/14/2019 1:36:52 PM




                                                                        BART BUCHANAN
                                                                   CIRCUIT COURT CLERK
                                                              JACKSON COUNTY, ALABAMA
                                                       JACKSON CO COURTHOUSE, SUITE 307
                                                                 102 EAST LAUREL STREET
                                                                   SCOTTSBORO, AL, 35768

                                                                                 256-574-9320
                                                                    bart.buchanan@alacourt.gov
           Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 13 of 18


                                      AlaFile E-Notice




                                                                        39-CV-2019-900052.00


To: NORTHSTAR MORTGAGE GROUP LLC D/B/A MR. COOPER
    C/O C T CORPORATION SYSTE
    2 NORTH JACKSON ST, #605
    MONTGOMERY, AL, AL, 36104




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF JACKSON COUNTY, ALABAMA

      VICKIE MCGAUGH ET AL V. NORTHSTAR MORTGAGE GROUP LLC D/B/A MR. COOPER
                                 39-CV-2019-900052.00

                     The following complaint was FILED on 3/14/2019 1:36:52 PM




    Notice Date:    3/14/2019 1:36:52 PM




                                                                        BART BUCHANAN
                                                                   CIRCUIT COURT CLERK
                                                              JACKSON COUNTY, ALABAMA
                                                       JACKSON CO COURTHOUSE, SUITE 307
                                                                 102 EAST LAUREL STREET
                                                                   SCOTTSBORO, AL, 35768

                                                                                 256-574-9320
                                                                    bart.buchanan@alacourt.gov
                Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 14 of 18
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     39-CV-2019-900052.00
Form C-34 Rev. 4/2017                                - CIVIL -
                         IN THE CIRCUIT COURT OF JACKSON COUNTY, ALABAMA
              VICKIE MCGAUGH ET AL V. NORTHSTAR MORTGAGE GROUP LLC D/B/A MR. COOPER
                   NORTHSTAR MORTGAGE GROUP LLC D/B/A MR. COOPER, C/O C T CORPORATION SYSTE 2 NORTH JACKSON ST, #605,
  NOTICE TO:       MONTGOMERY, AL, AL 36104
                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  GEORGE ALEXANDER HARTLINE III                                                                  ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: PO BOX 577, SCOTTSBORO, AL 35768                                                                                 .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of VICKIE MCGAUGH
     pursuant to the Alabama Rules of the Civil Procedure.                                        [Name(s)]

          3/14/2019 1:36:52 PM                             /s/ BART BUCHANAN                  By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ GEORGE ALEXANDER HARTLINE III
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                          DOCUMENT 5
Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 15 of 18
                          DOCUMENT 6
Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 16 of 18
                          DOCUMENT 6
Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 17 of 18
         Case 5:19-cv-00596-MHH Document 1-1 Filed 04/18/19 Page 18 of 18


                                 AlaFile E-Notice




                                                                       39-CV-2019-900052.00
                                                                      Judge: JENIFER C. HOLT
To: HARTLINE GEORGE ALEXANDER
    ghartline@hotmail.com




                       NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF JACKSON COUNTY, ALABAMA

      VICKIE MCGAUGH ET AL V. NORTHSTAR MORTGAGE GROUP LLC D/B/A MR. COOPER
                                 39-CV-2019-900052.00

                       The following matter was served on 3/20/2019

                D001 NORTHSTAR MORTGAGE GROUP LLC D/B/A MR. COOPER
                                    Corresponding To
                                    CERTIFIED MAIL




                                                                   BART BUCHANAN
                                                              CIRCUIT COURT CLERK
                                                         JACKSON COUNTY, ALABAMA
                                                  JACKSON CO COURTHOUSE, SUITE 307
                                                            102 EAST LAUREL STREET
                                                              SCOTTSBORO, AL, 35768

                                                                             256-574-9320
                                                                bart.buchanan@alacourt.gov
